Name: Council Regulation (EC) NoÃ 880/2009 of 7Ã September 2009 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and Brazil pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union, amending and supplementing Annex I to Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: Europe;  European construction;  foodstuff;  America;  tariff policy;  beverages and sugar;  EU finance
 Date Published: nan

 26.9.2009 EN Official Journal of the European Union L 254/1 COUNCIL REGULATION (EC) No 880/2009 of 7 September 2009 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and Brazil pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union, amending and supplementing Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EEC) No 2658/87 (1) established a goods nomenclature, hereinafter referred to as the Combined Nomenclature, and set out the conventional duty rates of the Common Customs Tariff. (2) By its Decision 2009/718/EC of 7 September 2009 (2) on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Brazil, the Council approved, on behalf of the Community, the abovementioned Agreement with a view to closing negotiations initiated pursuant to Article XXIV:6 of GATT 1994. (3) Pursuant to Article 153(3) of Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (3), full-time refiners in the Community enjoy a privileged access to sugar for refining during the first three months of the marketing year 2009/2010, i.e. from 1 October to 31 December 2009. In case that this Regulation should apply from a date later than 1 October 2009 and in order to guarantee the priority to full-time refiners in the marketing year 2009/2010, the start of the three-month period should be postponed until the first day of application of this Regulation. (4) Regulation (EEC) No 2658/87 should therefore be amended and supplemented accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EEC) No 2658/87, Annex 7 entitled WTO tariff quotas to be opened by the competent Community authorities, to Section III of Part Three of Annex I, the quotas with Order Numbers 10, 14, 28, 31, 101 and 103 shall be replaced by the quotas with the same Order Numbers shown in the Annex to this Regulation. Article 2 By way of derogation from Article 153(3) of Council Regulation (EC) No 1234/2007, for the quotas with the Order Numbers 101 and 103 as set out in the Annex to this Regulation, the three-month period for the marketing year 2009/2010 shall start from 1 October 2009, or from the first day of application of this Regulation, whichever is the later. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall apply as from 1 October 2009. However, should the signed letter from Brazil referred to in the Agreement in the form of an Exchange of Letters approved by Decision 2009/718/EC not be received before that date, the Commission shall publish a notice in the C series of the Official Journal of the European Union to that effect. In that case, this Regulation shall apply from the day following the publication in the Official Journal of the European Union of the detailed rules to be adopted by the Commission for the implementation of the tariff quotas referred to in Article 1 of this Regulation pursuant to Article 2 of Decision 2009/718/EC. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 2009. For the Council The President E. ERLANDSSON (1) OJ L 256, 7.9.1987, p. 1. (2) See page 104 of this Official Journal. (3) OJ L 299, 16.11.2007, p. 1. ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the concessions being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the present Regulation. Where ex CN codes are indicated, the concessions are to be determined by application of the CN code and corresponding description taken together. In Regulation (EEC) No 2658/87, Annex 7 entitled WTO tariff quotas to be opened by the competent Community authorities, of Section III of Part Three of Annex I, the quotas with the Order numbers 10, 14, 28, 31, 103 and 101 are replaced by the following: Order No CN Code Description Quota quantity Rate of duty (%) Other terms and conditions 1 2 3 4 5 6 10 0201 30 00, 0202 30 90, 0206 10 95, 0206 29 91 Boneless high-quality meat of bovine animals, fresh, chilled or frozen, meeting the following definition: Selected cuts obtained from steers or heifers having been exclusively fed with pasture grass since their weaning. The carcases shall be classified as B with fat cover 2 or 3, in accordance with the official beef carcase classification established by the Ministry of Agriculture, Livestock and Supply in Brazil (MinistÃ ©rio da Agricultura, Pecuaria e Abastecimento)  10 000 t 20 Supplying country: Brazil 14 0202 20 30 0202 30 10 0202 30 50 0202 30 90 0206 29 91 Unseparated or separated forequarters of bovine animals, frozen Forequarters, whole or cut into a maximum of five pieces, each quarter being in a single block; compensated quarters in two blocks, one of which contains the forequarter, whole or cut into a maximum of five pieces, and the other, the hindquarter, excluding the tenderloin, in one piece Crop, chuck and blade and brisket cuts Other Thick skirt and thin skirt, frozen 63 703 t (bone-in weight) 20 (1) 20 + 994,5 EUR/1 000 kg/net (2) 20 (1) 20 + 1 554,3 EUR/1 000 kg/net (2) 20 (1) 20 + 1 554,3 EUR/1 000 kg/net (2) 20 (1) 20 + 2 138,4 EUR/1 000 kg/net (2) 20 (1) 20 + 2 138,4 EUR/1 000 kg/net (2) The meat imported shall be used for processing The quantity may according to Community provisions be converted into an equivalent quantity of high quality meat 28 0207 14 10 0207 14 50 0207 14 70 Cuts of fowls of the species Gallus domesticus, frozen: Boneless Breasts and cuts thereof Other 18 000 t 0 Allocated to supplying countries as follows:  Brazil 9 600 t  Thailand 5 100 t  Other 3 300 t 31 0207 27 10 0207 27 20 0207 27 80 Cuts of turkey, frozen Boneless Halves or quarters Other 7 485 t 0 Allocated to supplying countries as follows:  Brazil 4 300 t  Other 3 185 t 103 1701 11 10 Raw cane sugar, for refining 310 124 t 9,8 EUR/100 kg/net (3) Allocated to Brazil 101 1701 11 10 Raw cane sugar, for refining 336 876 t 9,8 EUR/100 kg/net (4) See also additional Note 2 to Chapter 17 (1) When the meat is intended for the manufacture of preserved food which does not contain characteristic components other than beef and jelly (2) When the meat is intended for the manufacture of products other than the preserved food referred to above (3) This rate applies to raw sugar with a yield of 92 % (4) This rate applies to raw sugar with a yield of 92 %